PER CURIAM.
Petitioner seeks a writ of prohibition to prohibit respondent from presiding in further proceedings in the Seventeenth Judicial Circuit in the case of Clancy v. Clancy, No. 87-00374 CP. We grant the petition for writ of prohibition upon authority of Fruehe v. Honorable James M. Reasbeck, 525 So.2d 471 (Fla. 4th DCA 1988).
We are content that respondent will comply with the directions of this Court without the necessity for the issuance of the peremptory writ.
Petition for Writ of Prohibition is
GRANTED.
GLICKSTEIN, WALDEN and GUNTHER, JJ., concur.